      Case 20-50012        Doc 1     Filed 01/21/20    EOD 01/21/20 10:15:46          Pg 1 of 2


                            UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

IN RE:                             )
                                   )
TAMYKA LOVE DICKERSON              )                        CASE NO. 19-06079-JJG-13
                                   )
             DEBTOR                )
                                   )
__________________________________ )
                                   )
TAMYKA LOVE DICKERSON              )                        ADVERSARY NO.
                                   )
             PLAINTIFF             )
                                   )
             vs.                   )
                                   )
INDIANAPOLIS NEIGHBORHOOD HOUSING )
PARTNERSHIP, INC.                  )
                                   )
             DEFENDANT             )

                COMPLAINT TO AVOID WHOLLY UNSECURED MORTGAGE

         Comes now the Plaintiff, Tamyka Love Dickerson, by counsel, and hereby moves the Court,

pursuant to 11 U.S.C. §1322(b), to avoid the wholly unsecured mortgage of Indianapolis

Neighborhood Housing Partnership, Inc. on the following real property:

         LOT 16 AND 10 FEET BY PARALLEL LINES OFF THE ENTIRE NORTH SIDE OF
         LOT 17 IN BLOCK 7 IN FAIRLAWN, AN ADDITION TO THE CITY OF
         INDIANAPOLIS, AS PER PLAT THEREOF RECORDED IN PLAT BOOK 17, PAGE
         117, IN THE OFFICE OF THE RECORDER OF MARION COUNTY, INDIANA.

         Commonly known as: 2764 Sangster Avenue, Indianapolis, IN 46218

         1.     Debtor filed a Chapter 13 bankruptcy proceeding on August 16, 2019.

         2.     Indianapolis Neighborhood Housing Partnership, Inc. obtained a mortgage on the

                real estate located at 2764 Sangster Avenue, Indianapolis, IN 46218 in August 2007.

         3.     The value of the Property as of the Petition Date is Forty-Six Thousand Three Hundred

                Dollars and 00/100 ($46,300.00).

         4.     Indianapolis Neighborhood Housing Partnership, Inc.’s mortgage is in the

                approximate amount of $7,751.00.
       Case 20-50012        Doc 1     Filed 01/21/20      EOD 01/21/20 10:15:46          Pg 2 of 2


        5.      The total amount of all other liens on the Property is: $90,851.70

                List of lien(s) Debtor does not seek to avoid

                        a) Ditech Financial LLC (Mortgage) - $49,270.49

                List of liens Debtor seeks to avoid

                        a) Indiana Housing & Community Development Authority (Mortgage) -
                           $6,034.66
                        b) Teachers Credit Union (Mortgage) - $20,000.00
                        c) Teachers Credit Union (Judgment Lien) - $15,546.55

        6.      Counsel’s office has checked with the Indiana Secretary of State’s Office and will

                service notice upon Indianapolis Neighborhood Housing Partnership, Inc.’s

                Registered Agent, Moira Carlstedt.

        7.      Indianapolis Neighborhood Housing Partnership, Inc.’s mortgage is wholly

                unsecured and is subject to avoidance under 11 U.S.C. §1322(b).

        8.      Plaintiff hereby gives notice that she consents to the entry of final order or judgment by

                the bankruptcy court on this matter.

        WHEREFORE, after notice and opportunity for hearing, Debtor prays for an order canceling

and avoiding the lien held in favor of Indianapolis Neighborhood Housing Partnership, Inc. on

Debtor’s real property at 2764 Sangster Avenue Indianapolis, IN 46218 at such time as the Chapter 13

plan is completed and a Discharge Order is entered pursuant to 11 U.S.C. § 1322(b) and for all other just

and proper relief.



                                                        Respectfully submitted,

                                                        /s/ Keith E. Gifford
                                                        Keith E. Gifford
                                                        Attorney for Debtor
                                                        REDMAN LUDWIG, P.C.
                                                        151 N. Delaware Street, Suite 1106
                                                        Indianapolis, IN 46204
                                                        (317) 685-2426 - telephone
                                                        (317) 636-8686 - fax
                                                        kgifford@redmanludwig.com
